Citation Nr: 1010235	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with spina bifida.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied entitlement to an increased rating in excess of 20 
percent for lumbosacral strain superimposed on spina bifida 
occulta.  Notice of the May 2007 rating decision was dated on 
May 23, 2007.  After a notice of disagreement was filed by 
the Veteran, a statement of the case was sent on December 27, 
2007.  The Veteran's formal VA-Form 9 was not submitted until 
June 2008, which would not have been timely, as it is more 
than one year after the May 2007 rating decision and more 
than 60 days after the December 27, 2007 statement of the 
case.  However, on May 16, 2008, which is within one year of 
the May 23, 2007 rating decision, the Veteran submitted a 
response form indicating that he wanted to pursue his claim.  
This statement is accepted as a timely indication that the 
Veteran wished to continue with his appeal, in lieu of a 
formal VA-Form 9.  Therefore, the Board has jurisdiction over 
the claim.  

In October 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Board video conference hearing at the 
RO.

The Board remanded this case in November 2008 so that a VA 
examination could be provided to determine the present 
severity of the lumbar spine disability.  A January 2009 VA 
examination was provided that adequately addressed all the 
necessary rating criteria for evaluating the spine.  


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by 
diagnosis of degenerative disc disease; forward flexion most 
severely restricted to 45 degrees after repetitive movement; 
radiculopathy of the lower extremities and positive Lasegue's 
sign at 45 degrees but no objective sensory or motor 
impairment in the lower extremities; no incapacitating 
episodes; x-ray evidence of degenerative facet arthropathy at 
L5-S1; and magnetic resonance imaging (MRI) findings of 
discogenic disease with annular tear and spinal stenosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain with spina bifida are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2007.  The notice letter included the 
general criteria for submitting evidence that the lumbar 
spine disability was worse, the general procedure for 
assigning disability ratings and effective dates, and the 
type of evidence the Veteran should submit to show how his 
disability affected his employment and daily life.   See 
Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. 
Cir. 2009).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the lumbar spine disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for lumbosacral strain in 
October 1973 assigning a 0 percent rating.  Since June 5, 
1998, a 20 percent rating for lumbosacral strain superimposed 
on spina bifida has been in effect.

The Veteran filed an increased rating claim for his lumbar 
spine disability in March 2007.  He testified that his back 
constantly bothers him with pain at a 10 out of 10, which 
makes him irritable with customers at work.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's lumbosacral strain is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, which is considered under the 
General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

A June 2006 VA examination report shows that forward flexion 
was 0 to 90 degrees; backward extension was 0 to 30 degrees; 
left lateral flexion was 0 to 30 degrees; right lateral 
flexion was 0 to 30 degrees; left lateral rotation was 0 to 
30 degrees; and right lateral rotation was 0 to 30 degrees 
without evidence of loss of motion during repetitive use.  
There was no evidence of pain, fatigue, weakness, or lack of 
endurance.  Subjective complaints show that the Veteran 
complained of mild to moderate low back pain aggravated with 
prolonged walking or lifting and cold weather.  This usually 
improved with rest.   He stated that he had radiation to both 
lower extremities with numbness and tingling.  He also 
complained of low back stiffness.  During flare-ups, he had 
decreased mobility of his lower back with stiffness, 
weakness, and lack of endurance.  He denied any use of a 
brace, cane, or crutches.  This condition mildly affected his 
usual daily activities and he had no periods of days lost 
from incapacitation in the last 12 months.  He denied bladder 
and bowel impairment.  X-ray examination showed advanced 
degenerative facet arthropathy at L5-S1.  The diagnosis was 
lumbosacral spine arthritis with bilateral radiculopathy.  
The examiner estimated that he would have no additional 
limitation of his lumbosacral spine during flare-ups or 
additional functional limitations during repetitive use from 
pain, fatigue, weakness, or lack of endurance.  His 
lumbosacral spine with neuropathy did not affect his physical 
and sedentary employment since he had no functional 
impairment produced by this condition.

An April 2007 VA examination report shows the Veteran 
complained of daily discomfort in the lumbar spine with a 
pain level of 6 out of 10, made worse with cold weather.  He 
indicated that he had flares every six months with cold 
weather with the pain level at a maximum of 8 out of 10.  
During acute flares or repetitive motion, it slowed him down 
from his activities.  Currently, he worked at a hospital as a 
medical rehabilitator for group counseling.  He had no 
physician-sanctioned days lost at work secondary to acute 
flare-ups or incapacitation over the last 12 months.  The 
pain was located in the lumbosacral area and it was difficult 
to determine; it was radicular.  He pointed to pain over the 
anterior thighs.  He also complained of knee and 
polyarticular pain and leg cramps, but this had not been 
evaluated by his physicians.  He denied any weight loss, 
fevers, malaise, dizziness, visual disturbances, numbness, 
weakness, bladder or bowel complaints, or erectile 
dysfunction.  He did not use a cane, crutch, walker, or back 
support.  He walked approximately 15 minutes before his back 
started to hurt him.  He was not unsteady and had no history 
of falls.  The effect on his mobility was that he was limited 
in walking and sitting, which caused him to stretch.  He had 
no problems with activities of daily living.  His usual 
occupation was affected to the point where he had to get up 
and walk if he sat for more than 15 to 20 minutes.  He 
continued to drive and had no recreational activities.

On physical examination of the lumbar spine after five 
repetitions, there was pain noted during the examination.  On 
flexion, pain began at 10 degrees and he could flex to 75 
degrees; extension was to 28 degrees; lateral motion was to 
30 degrees on the right and 32 degrees on the left.  There 
was tenderness diffusely over the L3-L5 interspace and 1+ 
spasm.  Straight leg raise paused at 45 degrees with pain 
reported at the right and left foot.  Gait was normal.  
Rotary motion was 35 degrees to the right, and 36 degrees to 
the left.  Reflexes were 2+ and active on the upper and lower 
extremities.  Strength was graded at 5 out of 5.  Sensory 
examination was normal.  The examiner estimated an additional 
5-degree loss of flexion and 7-degree loss of extension with 
acute flares or repetitive motion but the exact degrees were 
not clinically possible.  It also was estimated that there 
would be low back functional limitation after repetitive use 
of moderate severity that was mostly manifested by pain.  
Magnetic resonance imaging (MRI) showed straightening of the 
lumbar spine with signal changes in the second vertebral body 
and in the fourth lumbar vertebral body suggestive of 
hemangioma.  There was disc desiccation of L4-5 and L5-S1.  
The abdominal aorta conus medullaris were normal.  The 
impression was previous right laminotomy and facet arthrosis 
at L5-S1; and multifactorial changes including annular tear 
and shallow central disc protrusion contributing to moderate 
canal stenosis at L4-5.  The diagnosis was low back 
discogenic disease with annular tear and spinal stenosis, 
severity moderate.  Spina bifida occulta was not diagnosed.  
The examiner further commented that the MRI findings of a 
previous surgery at the right L5-S1 might be a false positive 
finding since the Veteran denied previous surgical 
intervention.

A January 2009 VA examination report shows the Veteran 
complained of pain in his lower back especially in the 
lumbosacral area, which was moderate to severe and sometimes 
aggravated with cold weather or prolonged standing.  He did 
not use a back brace.  He sometimes complained about his legs 
being shaky and weak from prolonged standing.  He also 
complained of urgency of urination but had no bladder 
incontinence.  He did not complain of numbness or tingling of 
the lower extremities.  He had been absent from work due to 
his lower back and other conditions such as headaches and 
diarrhea.  He had exhausted all of his sick leave in the past 
12 months, which was approximately three weeks.  The back 
condition did not interfere with his activities of daily 
living.  He stated that his supervisor had been telling him 
that he got up a lot in the performance of his duties.  He 
indicated that he had to stretch out his back every couple of 
hours due to the constant pain.  

On physical examination, he walked mildly antalgic and did 
not use any assistive device.  His posture was erect without 
a list; his gait was of a normal pace.  Forward flexion was 0 
to 70 degrees with pain that started up to 45 degrees, 
extension was 0 to 30 degrees, left lateral flexion was 0 to 
25 degrees, right lateral flexion was 0 to 25 degrees, right 
lateral rotation was 0 to 30 degrees, and left lateral 
rotation was 0 to 30 degrees.  He had limitation of motion on 
repetitive use limited from 0 to 45 degrees.  The examiner 
estimated that the Veteran would have an additional 
limitation of motion during flare-up and repetitive use due 
to the pain limited from 0 to 45 degrees of forward flexion.  
He had no ankylosis.

On neurological examination, he had positive Lasegue sign 
bilaterally at 45 degrees.  Sensory examination by 
monofilament showed no sensory deficit of the lower 
extremities.  Motor examination showed no evidence of muscle 
atrophy.  Mid calves were equal and symmetrical.  Mid thighs 
were equal and symmetrical.  Upper extremity strength was 5 
out of 5.  Lower strength was 5 out of 5.  The diagnosis was 
degenerative disk disease of the lumbosacral spine with 
bilateral radiculopathy.

The medical evidence shows that forward flexion in the lumbar 
spine is most severely restricted to 45 degrees after 
repetitive use.  This meets the criteria for a 20 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, as forward flexion is 
greater than 30 degrees and less than 60 degrees.  The 
medical evidence shows that there is no ankylosis of the 
lumbar spine.  The January 2009 VA examination report 
specifically shows no ankylosis.  Therefore, the medical 
findings regarding the lumbar spine disability do not meet 
the criteria for the next higher 40 percent rating under the 
general rating formula.  

The medical evidence also shows that the Veteran does not 
meet the criteria for a higher rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
June 2006 VA examination report notes the Veteran had no 
periods of days lost from incapacitation in the last 12 
months.  The April 2007 VA examination further noted that he 
had no physician-sanctioned days lost at work secondary to 
acute flare-ups or incapacitation over the last 12 months.

A separate neurological evaluation does not apply.  The 
Veteran had findings of radiating pain into the legs and was 
given a diagnosis of lumbar radiculopathy.  However, 
objective findings did not show any compensable neurological 
impairment in the lower extremities as a result of the lumbar 
spine disability.  Although the Veteran had positive 
Lasegue's sign bilaterally at 45 degrees in January 2009, 
sensory examination by monofilament showed no sensory deficit 
of the lower extremities and lower extremity strength was 5 
out of 5.  The Veteran also denied any bladder and bowel 
impairment. 

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has painful and limited motion in the lumbar spine 
and has physical limitations.  This functional impairment, 
however, is considered by the 20 percent rating assigned 
under Diagnostic Code 5237.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The symptoms associated with the lumbar spine disability have 
been relatively stable throughout the appeals period or at 
least have never been worse than what is warranted for a 20 
percent disability rating.  Therefore, the application of 
staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116.

The impairment associated with the lumbar spine disability is 
adequately considered by the diagnostic code applied.  The 
medical evidence currently shows limitation of motion and 
functional impairment due to pain.  The Veteran is adequately 
compensated by the impairment considered for a 20 percent 
rating under Diagnostic Code 5237.  A rating in excess of 
that assigned is provided for certain manifestations of the 
service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required frequent periods of hospitalization 
due to the service-connected disability, and marked 
interference of employment has not been shown.  The Veteran's 
employment is sedentary and he has had no physician-
sanctioned days lost at work secondary to acute flare-ups or 
incapacitation.  His usual occupation was affected to the 
point where he had to get up and walk if he sat for more than 
15 to 20 minutes and he indicated that he had used up all of 
his sick leave from being absent from work due to his lower 
back and other conditions such as headaches and diarrhea.  
While the Veteran reportedly took days off from work, the 
evidence does not rise to the level of marked interference 
with employment solely due to the lumbar spine disability.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.

Last, any inferred claim for a total disability rating based 
on individual unemployability (TDIU) under Rice v. Shinseki, 
22 Vet. App. 447 (2009) has been considered.  The Veteran has 
not specifically claimed entitlement to a TDIU and is 
presently working as a counselor, as last reported.  Thus, 
TDIU has not been raised by the evidence of record.  

The preponderance of the evidence is against the increased 
claim for lumbosacral strain with spina bifida; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with spina bifida is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


